474 F.2d 1397
Thomas E. PAINE et al., Plaintiffs-Appellees,v.BOARD OF REGENTS OF the UNIVERSITY OF TEXAS SYSTEM et al.,Defendants-Appellants.
No. 72-2871.
United States Court of Appeals,Fifth Circuit.
March 9, 1973.

Crawford C. Martin, Atty. Gen. of Tex., W. O. Shultz, II, Asst. Atty. Gen., Austin, Tex., for defendants-appellants.
James R. Weddington, Austin, Tex., for plaintiffs-appellees.
Before JONES, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
We are in agreement with the well considered memorandum opinion of the district court, Paine et al. v. Board of Regents of University of Texas System et al., 355 F.Supp. 199 (W.D.Tex., 1972), and its judgment is affirmed.